Sn the Cited States Court of Federal Clanns

OFFICE OF SPECIAL MASTERS
No. 17-1556V
Filed: April 7, 2021

k k k k k k k k k k k k k
ROBIN COOLEY, * UNPUBLISHED
k
Petitioner, * Decision on Joint Stipulation;
** Shoulder Injury Related to
Vv. ** Vaccine Administration
** (“SIRVA”); Influenza (“Flu”)
SECRETARY OF HEALTH * Vaccine.
AND HUMAN SERVICES, *
k
Respondent. **
k k k k k k k k k k k k k

Mari Bush Esq., Mari C. Bush LLC, Boulder, CO, for petitioner.
Adriana Teitel, Esq., US Department of Justice, Washington, DC, for respondent.

DECISION ON JOINT STIPULATION!

 

Roth, Special Master:

On October 18, 2017, Robin Cooley [“Ms. Cooley” or “petitioner’”] filed a petition for
compensation under the National Vaccine Injury Compensation Program.’ Petitioner alleges that
she suffered a shoulder injury related to vaccine administration (““SIRVA”) after receiving an
influenza (“flu”) vaccine on December 13, 2016. Stipulation, filed April 7, 2021, at {J 1-4.
Respondent denies that the immunization caused petitioner’s injury. Stipulation at{ 6.

 

! Although this Decision has been formally designated “unpublished,” it will nevertheless be posted on the
Court of Federal Claims’ website, in accordance with the E-Government Act of 2002, Pub. L. No. 107-347,
116 Stat. 2899, 2913 (codified as amended at 44 U.S.C. § 3501 note (2006)). This means the Decision will
be available to anyone with access to the internet. However, the parties may object to the Decision’s
inclusion of certain kinds of confidential information. Specifically, under Vaccine Rule 18(b), each party
has fourteen days within which to request redaction “of any information furnished by that party: (1) that is
a trade secret or commercial or financial in substance and is privileged or confidential; or (2) that includes
medical files or similar files, the disclosure of which would constitute a clearly unwarranted invasion of
privacy.” Vaccine Rule 18(b). Otherwise, the whole Decision will be available to the public. Jd.

National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. § 300aa
(2012).
Nevertheless, the parties have agreed to settle the case. On April 7, 2021, the parties filed
a joint stipulation agreeing to settle this case and describing the settlement terms.

Respondent agrees to issue the following payment:

A lump sum of $27,500.00 in the form of a check payable to petitioner, Robin
Cooley. This amount represents compensation for all damages that would be available
under § 300aa-15(a).

I adopt the parties’ stipulation attached hereto, and award compensation in the amount and
on the terms set forth therein. The clerk of the court is directed to enter judgment in accordance
with this decision.+

IT ISSO ORDERED.

s/ Mindy Michaels Roth
Mindy Michaels Roth
Special Master

 

* Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by each party filing a notice
renouncing the right to seek review.

2
IN THE UNITED STATES COURT OF FEDERAL CLAIMS
OFFICE OF SPECIAL MASTERS

 

 

 

ROBIN COOLEY,

Petitioner,

No. 17-1556V
v- Special Master Roth

SECRETARY OF HEALTH AND ECF
HUMAN SERVICES,

Respondent.

STIPULATION

The parties hereby stipulate to the following matters:

1. Petitioner Robin Cooley (“petitioner”) filed a petition for vaccine compensation under
the National Vaccine Injury Compensation Program, 42 U.S.C. § 300aa-10 to 34 (the “Vaccine
Program”). The petition seeks compensation for injuries allegedly related to petitioner’s receipt
of an influenza (“flu”) vaccine, which vaccine is contained in the Vaccine Injury Table (the
“Table”), 42 C.F.R. § 100.3(a).

2. Petitioner received her flu vaccine on December 13, 2016.

3. The vaccine was administered within the United States.

4. Petitioner alleges that she suffered a shoulder injury related to vaccine administration
(“SIRVA”) within the time period set forth in the Table and that her alleged shoulder condition is
actually caused by the vaccine. Petitioner further alleges that she experienced the residual
effects of her injury for more than six months.

5. Petitioner represents that there has been no prior award or settlement of a civil action

for damages as a result of her condition.
6. Respondent denies that petitioner sustained a SIRVA Table injury; denies that the
vaccine caused petitioner’s alleged shoulder injury, or any other injury; denies that her current
condition is a sequela of a vaccine-related injury; and denies that petitioner sustained the residual
effects of her alleged injury for more than six months.

7. Maintaining their above-stated positions, the parties nevertheless now agree that the
issues between them shall be settled and that a decision should be entered awarding the
compensation described in paragraph 8 of this Stipulation.

8. As soon as practicable after an entry of judgment reflecting a decision consistent with
the terms of this Stipulation, and after petitioner has filed an election to receive compensation
pursuant to 42 U.S.C. § 300aa-21(a)(1), the Secretary of Health and Human Services will issue
the following vaccine compensation payment:

A lump sum of $27,500.00 in the form of a check payable to petitioner.
This amount represents compensation for all damages that would be
available under 42 U.S.C. § 300aa-15(a).

9. As soon as practicable after the entry of judgment on entitlement in this case, and after
petitioner has filed both a proper and timely election to receive compensation pursuant to 42
U.S.C. § 300aa-21(a)(1), and an application, the parties will submit to further proceedings before
the special master to award reasonable attorneys’ fees and costs incurred in proceeding upon this
petition.

10. Petitioner and her attorney represent that they have identified to respondent all
known sources of payment for items or services for which the Program is not primarily liable
under 42 U.S.C. § 300aa-15(g), including State compensation programs, insurance policies,
Federal or State health benefits programs (other than Title XIX of the Social Security Act (42

U.S.C. § 1396 et seq.)), or entities that provide health services on a pre-paid basis.
11. Payment made pursuant to paragraph 8 and any amounts awarded pursuant to
paragraph 9 of this Stipulation will be made in accordance with 42 U.S.C. § 300aa-15(i), subject
to the availability of sufficient statutory funds.

12. The parties and their attorneys further agree and stipulate that, except for any award
for attorneys’ fees and litigation costs and past unreimbursable expenses, the money provided
pursuant to this Stipulation will be used solely for the benefit of petitioner as contemplated by a
strict construction of 42 U.S.C. § 300aa-15(a) and (d), and subject to the conditions of 42 U.S.C.
§ 300aa-15(g) and (h).

13. In return for the payments described in paragraphs 8 and 9, petitioner, in her
individual capacity, and on behalf of her heirs, executors, administrators, successors or assigns,
does forever irrevocably and unconditionally release, acquit and discharge the United States and
the Secretary of Health and Human Services from any and all actions or causes of action
(including agreements, judgments, claims, damages, loss of services, expenses and all demands
of whatever kind or nature) that have been brought, could have been brought, or could be timely
brought in the Court of Federal Claims, under the National Vaccine Injury Compensation
Program, 42 U.S.C. § 300aa-10 et seq., on account of, or in any way growing out of, any and all
known or unknown, suspected or unsuspected personal injuries to or death of petitioner resulting
from, or alleged to have resulted from, the flu vaccination administered on December 13, 2016,
as alleged by petitioner in her petition for vaccine compensation filed on October 18, 2017, in the
United States Court of Federal Claims as petition No. 17-1556V.

14. If petitioner should die prior to entry of judgment, this agreement shall be voidable

upon proper notice to the Court on behalf of either or both of the parties.
15. If the special master fails to issue a decision in complete conformity with the terms
of this Stipulation or if the Court of Federal Claims fails to enter judgment in conformity with a
decision that is in complete conformity with the terms of this Stipulation, then the parties’
settlement and this Stipulation shall be voidable at the sole discretion of either party.

16. This Stipulation expresses a full and complete negotiated settlement of liability and
damages claimed under the National Childhood Vaccine Injury Act of 1986, as amended, except
as otherwise noted in paragraph 9 above. There is absolutely no agreement on the part of the
parties hereto to make any payment or to do any act or thing other than is herein expressly stated
and clearly agreed to. The parties further agree and understand that the award described in this
Stipulation may reflect a compromise of the parties’ respective positions as to liability and/or
amount of damages, and further, that a change in the nature of the injury or condition or in the
items of compensation sought, is not grounds to modify or revise this agreement.

17. This Stipulation shall not be construed as an admission by the United States or the
Secretary of Health and Human Services that the influenza vaccination caused petitioner to
suffer a shoulder injury or any other injury.

18. All rights and obligations of petitioner hereunder shall apply equally to petitioner’s
heirs, executors, administrators, successors, and/or assigns.

END OF STIPULATION

L™/~

~~~ ~~~ Nm?
Respectfully submitted,

PETITIONER:

 

ATTORNEY OF RECORD FOR
PETITIONER:

rere. Sy

MARI C. BUSH
Mari C. Bush LLC
PO Box 2075
Boulder CO 80302
Tel: (303) 442-4885

 

AUTHORIZED REPRESENTATIVE
OF THE SECRETARY OF HEALTH
AND HUMAN SERVICES:

CAPT Date WMushlar, DWSe, fer

 

TAMARA OVERBY

Acting Director

Division of Injury Compensation Programs
Healthcare Systems Bureau

Health Resources and Services Administration
U.S. Department of Health and Human Services
5600 Fishers Lane

Mail Stop 08-N146B

Rockville, MD 20857

Dated: _o4 ]OG/207 |

AUTHORIZED REPRESENTATIVE
OF THE ATTORNEY GENERAL:

Madbhind Pedr

HEATHER L. PEARLMAN
Acting Deputy Director
Torts Branch, Civil Division
U.S. Department of Justice
P.O. Box 146

Benjamin Franklin Station
Washington, DC 20044-0146

ATTORNEY OF RECORD FOR
RESPONDENT:

Provencr | Tear 0
ADRIANA TEITEL aN
Trial Attorney
Torts Branch, Civil Division
U.S. Department of Justice
P.O. Box 146
Benjamin Franklin Station
Washington, DC 20044-0146
(202) 616-3677
adriana.teitel@usdoj.gov